                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:16-CV-00009-KDB-DCK

         DELORIS GASTON AND
         LEONARD GASTON,

                Plaintiffs,

                v.                                                ORDER

         LEXISNEXIS RISK SOLUTIONS,
         INC. AND POLICEREPORTS.US,
         LLC,

                Defendants.



         THIS MATTER is before the Court on Defendants’ Objections to Magistrate Judge’s

Order on Plaintiff’s Motion to Compel Discovery Responses (Doc. No. 82). While Defendants are

obviously of the opinion that Plaintiffs’ claims have no merit, this hardly novel defense position

does not afford Defendants the right to avoid discovery within the broad (but not unbounded) reach

of the Federal Rules of Civil Procedure. Whether or not Defendants’ view of the facts and

applicable legal principles prevails when it is time for the Court or a jury to actually consider the

merits (and now is plainly not that time), their unilateral view of the case cannot delimit the scope

of permissible discovery, as the Magistrate Judge properly concluded. Accordingly, after careful

consideration of the Magistrate Judge’s Order, (Doc. No. 81) (the “Order”), and the parties’

respective arguments, the Court will OVERRULE the Defendants’ objections and AFFIRM the

Order.




                                                     1
                                      I.      DISCUSSION

       The parties do not dispute the Magistrate Judge’s statement of the governing facts and

procedural history of this matter, which will accordingly be adopted by the Court and not fully

repeated here. See Doc. No. 81 at 1-5.

       Defendants raise four objections to the Order. First, Defendants object to the grant to

Plaintiffs’ of their reasonable expenses, including attorneys’ fees, incurred in filing their Motion.

Second, they contend that the Magistrate Judge erroneously ordered Defendants to produce

documents “showing sales and revenue data from the sale of accident reports.” Third, Defendants

ask the Court to limit all of Plaintiffs’ document requests to the Charlotte-Mecklenburg Police

Department (“CMPD”) and New York law enforcement agencies rather than only those requests

that are so limited by the Order. Finally, Defendants ask the Court to limit the deposition topics

for the 30(b)(6) depositions of Defendants ordered by the Magistrate Judge to those proposed by

Defendants.

       Generally speaking, parties are entitled to discovery regarding any nonprivileged matter

that is relevant to any claim or defense. See Fed. R. Civ. P. 26(b)(1). Relevant information need

not be admissible at the trial to be discoverable. Id. Where a party fails to respond to an

interrogatory or a request for production of documents, the party seeking discovery may move for

an order compelling an answer to the interrogatories or the production of documents responsive to

the request. Fed. R. Civ. P. 37(a)(3)(B). The party resisting discovery bears the burden of

establishing the legitimacy of its objections. Eramo v. Rolling Stone LLC, 314 F.R.D. 205, 209

(W.D. Va. 2016) (“[T]he party or person resisting discovery, not the party moving to compel

discovery, bears the burden of persuasion.” (quoting Kinetic Concepts, Inc. v. ConvaTec Inc., 268

F.R.D. 226, 243 (M.D.N.C. 2010))).



                                                     2
       Thus, the rules of discovery are to be accorded broad and liberal construction. See Herbert

v. Lando, 441 U.S. 153, 177 (1979) and Hickman v. Taylor, 329 U.S. 495, 507(1947). Further,

whether to grant or deny a motion to compel discovery is generally left within a district court’s

broad discretion. See Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929

(4th Cir. 1995) (denial of motions to compel reviewed on appeal for abuse of discretion); Erdmann

v. Preferred Research Inc., 852 F.2d 788, 792 (4th Cir. 1988) (noting District Court’s substantial

discretion in resolving motions to compel). Rule 37(d) of the Federal Rules of Civil Procedure

gives the district court discretion to impose sanctions for a party's failure to comply with its

discovery orders. Mut. Fed. Sav. & Loan Ass'n v. Richards & Assocs., Inc., 872 F.2d 88, 92 (4th

Cir. 1989). A District Court reviews a Magistrate Judge’s order granting a motion to compel under

Fed. R. Civ. P. 72(a), which provides that a District Court may reverse such a ruling only if it is

“clearly erroneous or contrary to law.” Fed. R. Civ. Pro. 72(a).

       In their Motion to Compel, Plaintiffs argued that Defendants had repeatedly provided

improper or incomplete responses to their interrogatories by identifying only the few entities that

had purchased the named Plaintiff’s accident report as an individual report, but not identifying

many others that purchased the report as “monthly subscription users” or “monthly subscription

holders.” (Document No. 70-1). Plaintiffs further argued that they need documents from the

Defendant that show all the entities that received the Plaintiff’s and other class members’ accident

reports as well as records of the Defendants’ payments to law enforcement agencies to confirm

that Plaintiffs have received records of all the disclosed accident reports and to measure the amount

that Defendants profited from this activity. (Document No. 70-1, p. 12).

       The Magistrate Judge summarized Defendants’ position as follows:



                                                     3
       Based on the briefing and the September telephone conference with the Court, it
       appears to be Defendants’ view – despite Judge Cogburn’s Orders to the contrary
       – that Plaintiffs’ case is without merit, and therefore, Defendants are not required
       to fully participate in discovery. See (Documents No. 25, 42 and 75); see also
       (Document No. 72-9). After declining to provide evidence through the discovery
       process, Defendants reach the self-serving conclusion that “discovery has
       confirmed that Plaintiffs have no evidence to support [their] allegations.”
       (Document No. 75, p. 2) (emphasis added); See also Id. at 7 (“Plaintiffs have no
       admissible evidence to meet their burden….”); and Id. at 14 and 15.


       The Magistrate Judge then found that, “… the motion to compel should be granted. As

noted above, the rules of discovery are to be accorded broad and liberal construction, and the

undersigned finds that much of the information sought by Plaintiffs is proportional to the needs of

this case, and thus discoverable. The admissibility of that information will be a decision for

another day.” The Magistrate Judge ordered Defendants to provide full responses or

amend/supplement their responses to Plaintiffs’ discovery requests as described in his order. See

Doc. No. 81 at 8-11. The Order also held, pursuant to Fed. R. Civ. P. 37(a)(5)(A), that Defendants

must pay Plaintiffs’ reasonable expenses, including attorneys’ fees, associated with preparing and

filing the motions to compel. Id. at 11.

       In their objections, Defendants contend that the Magistrate Judge erred in awarding

attorneys’ fees to Plaintiffs because their discovery positions were “substantially justified.” While

it may be accurate to say that both sides have contributed to delays in discovery, the Court does

not find that the Magistrate Judge’s award of attorneys’ fees, including the implicit finding

(supported by the description of Defendants’ position quoted above) that Defendants’ refusal to

produce the requested discovery was not substantially justified, is clearly erroneous or contrary to




                                                     4
law. Therefore, the Court will overrule Defendants’ objection and affirm the Order’s requirement

that Defendants pay Plaintiffs’ reasonable attorneys’ fees.1

       The Court similarly finds that the Magistrate Judge did not clearly err or rule contrary to

law in ordering Defendants to produce documents “showing sales and revenue data from the sale

of accident reports,” limiting only some of Plaintiffs’ document requests to the Charlotte-

Mecklenburg Police Department (“CMPD”) and New York law enforcement agencies and

requiring Defendants to make representatives available for 30(b)(6) depositions. Therefore,

Defendants’ objections on those grounds will be overruled. However, Plaintiffs are reminded of

their continued obligation “to work together” with Defendants, Doc. 81 at 11, and to reasonably

pursue discovery with a focus on the discovery of facts related to the merits of the parties’ dispute.

Abuse of the discovery process by either party will not be tolerated.




1 Defendants also argue that because the Magistrate Judge accepted some of their discovery
positions then the Court should “apportion the reasonable expenses for the motion” pursuant to
Rule 37(a)(5)(C). Simply because the Magistrate Judge did not compel responses to each and every
discovery request to the full extent sought by Plaintiffs does not mean that the Motion to Compel
was not “granted” within the meaning of Rule 37(a)(5)(A) (rather than “granted in part and denied
in part” under Rule 37(a)(5)(C)). To hold otherwise would require ignoring the reality that in the
context of any discovery dispute involving multiple discovery requests no party’s positions are
likely to completely prevail. However, in practical effect, there is little difference between a
finding that attorneys’ fees should be awarded under Rule 37(a)(5)(A) rather than Rule
37(a)(5)(C). In deciding the amount of attorneys’ fees, the Magistrate Judge will ultimately
consider (along with the other required factors) whether any reduction in requested fees is
appropriate based on the court’s acceptance of some of the non-moving parties’ positions, whether
the analysis is done under either 37(a)(5)(A) or (C). See Hensley v. Eckerhart, 461 U.S. 424, 429-
30 (1983) (noting that “results obtained” is one of the factors to be considered in determining the
amount of a reasonable fee). Accordingly, in this matter the Magistrate Judge should take into
account the extent to which the Court accepted Defendants’ discovery positions, but with due
regard for the importance and level of dispute as to those issues. That is, the Magistrate Judge
should not calculate a reasonable attorneys’ fee simply based on the relative number of discovery
requests where answers or production of documents were not fully compelled but should focus
instead on the overall level of the Plaintiff’s success. See Id. at 435 (“… the fee award should not
be reduced simply because the Plaintiff failed to prevail on every contention raised in the
lawsuit.”).
                                                      5
                              II.      ORDER

NOW THEREFORE IT IS ORDERED THAT:

  1. Defendant’s Objections to Magistrate Judge’s Order on Plaintiff’s Motion to

     Compel Discovery Responses (Doc. No. 82) are OVERRULED;

  2. The Magistrate Judge’s Order (Doc. No. 81) is AFFIRMED; and

  3. The Magistrate Judge shall rule on the merits of the pending motion for attorneys’

     fees (Doc. No. 89).

SO ORDERED ADJUDGED AND DECREED.




                             Signed: March 9, 2020




                                           6
